Exhibit 10-ff

[img1.gif]
SBC Communications Inc.

 

 

 

 

 

 

 

 

2005

SUPPLEMENTAL EMPLOYEE

RETIREMENT PLAN

 

 

 

 

 

 

 

 

 

Effective: November 19, 2004
Revisions Effective: January 26, 2006

 

 



 

 

2005 SUPPLEMENTAL EMPLOYEE RETIREMENT PLAN

 

1.

Purpose.

The purpose of the 2005 Supplemental Employee Retirement Plan (the “SERP” or the
"Plan") is to provide Eligible Employees with retirement benefits to supplement
benefits payable pursuant to SBC's qualified group pension plans. The Plan is a
successor to the SBC Supplemental Retirement Income Plan (“SRIP”) that was
effective January 1, 1984 and which was amended, effective December 31, 2004, to
provide that no additional compensation amounts shall be included in determining
SRIP pension amounts and that the pension amounts payable thereunder shall be
grandfathered and administered in accordance with the provisions of the SRIP in
a manner that does not invoke Section 409A of the Code.

2

Definitions.

For purposes of this Plan, the following words and phrases shall have the
meanings indicated, unless the context clearly indicates otherwise:

Administrative Committee. "Administrative Committee" means a Committee,
consisting of SBC’s Senior Executive Vice President responsible for Human
Resources matters and two or more other members designated by SBC’s Senior
Executive Vice President responsible for Human Resources matters, which shall
administer the Plan.

Agreement. "Agreement" means the written agreement (substantially in the form
attached to this Plan as Attachment A) that shall be entered into between SBC by
its Senior Executive Vice President for Human Resources matters and a
Participant prior to the accrual of Participant’s benefits hereunder to carry
out the Plan with respect to such Participant. The Agreement shall include the
Participant’s irrevocable distribution election. Entry into a new Agreement
shall not be required upon amendment of the Plan except as otherwise provided
herein. Entry into a new Agreement shall be required upon an increase in a
Participant's Retirement Percent (which increase shall only be utilized to
determine the Participant's benefits from and after the date of the
Participant's new Agreement), and in the case of an amendment which alters, to
the detriment of a Participant, the benefits described in this Plan as
applicable to such Participant (See Section

 

1

 



 

7.5); provided, however, any new Agreement shall not be effective to the extent
such new Agreement results in deferrals that would be subject to immediate
taxation under the provisions of Code Section 409A. A new Agreement shall
operate as the written consent required by Section 7.5 of the Participant to
such amendment.

Beneficiary. "Beneficiary" shall mean any beneficiary or beneficiaries
designated by the Eligible Employee pursuant to the SBC Rules for Employee
Beneficiary Designations as may hereafter be amended from time-to-time
("Rules"). If a Participant fails to execute a Beneficiary designation form with
respect to Plan benefits, his Beneficiary designation form with respect to his
SRIP benefits shall apply with respect to his Plan benefits.

CEO or Chief Executive Officer. “CEO” or “Chief Executive Officer” shall mean
the Chief Executive Officer of SBC Communications Inc.

Disabled or Disability. “Disabled” or "Disability" means any Termination of
Employment prior to being Retirement Eligible (without regard to the 5 Years of
Service requirement otherwise applicable to certain Participants age 55 or
older) that results from the participant’s Disability. A participant shall be
considered Disabled if the participant (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident or health plan
covering employees of the Participant’s employer. The Administrative Committee,
in its complete and sole discretion, determines whether a Participant is
Disabled. The Administrative Committee may require that the Participant submit
to an examination by a competent physician or medical clinic selected by the
Administrative Committee. On the basis of such medical evidence, the
determination of the Administrative Committee as to whether or not a Participant
is Disabled shall be conclusive.

 

2

 



 

 

Earnings. "Earnings" means for a given calendar year the Participant's: (1)
bonus earned as a short term award during the calendar year but not exceeding
200% of the target amount of such bonus (or such other portion of the bonus or
target bonus as may be determined by the Human Resources Committee of the Board
of SBC), plus (2) base salary before reduction due to any contribution pursuant
to any deferred compensation plan or agreement provided by SBC, including but
not limited to compensation deferred in accordance with Section 401(k) of the
Internal Revenue Code.

Eligible Employee. "Eligible Employee" means:

 

(a)

Any person who, as of close of business on December 31, 2004, was employed by a
subsidiary of SBC and was a participant in the SRIP; and

 

(b)

Any person who was a participant in the SRIP, terminated employment in 2004 and
receives Earnings in 2005; and

 

(c)

An Officer and any other individual who is participating in the Plan as of
September 1, 2005.

Notwithstanding the foregoing, the CEO of SBC Communications Inc. may, from time
to time, exclude any Officer or group of Officers from being deemed an “Eligible
Employee” under this Plan. Further, an employee of a company acquired by SBC
shall not be considered an Eligible Employee unless designated as eligible by
the CEO.

Final Average Earnings. "Final Average Earnings" means the average of the
Participant's Monthly Earnings for the thirty-six (36) consecutive months out of
the one hundred twenty (120) months next preceding the Participant's Termination
of Employment which yields the highest average earnings. If the Participant has
fewer than thirty-six (36) months of employment, the average shall be taken over
his or her period of employment.

GAAP Rate. "GAAP Rate" means the interest rate used for valuing Plan liabilities
for purposes of SBC's financial statement reporting requirements for the
referenced period.

Immediate Annuity Value. "Immediate Annuity Value" means the annual amount of
annuity payments that would be paid out of a plan on a single life annuity basis
if payment of

 

3

 



 

the Plan's benefit was commenced immediately upon Termination of Employment,
notwithstanding the form of payment of the Plan's benefit actually made to the
Participant (i.e., joint and survivor annuity, lump sum, etc.) and
notwithstanding the actual commencement date of the payment of such benefit.

Mid-Career Hire. “Mid-Career Hire” means an individual (i) initially hired or
rehired at age 35 or older into a position eligible for benefits under this Plan
or (ii) initially hired or rehired at age 35 or older who is subsequently
promoted to a position eligible for benefits under this Plan.

Monthly Earnings. "Monthly Earnings" means one-twelfth (1/12) of Earnings.

Mortality Tables. "Mortality Tables" means the mortality tables used for
purposes of valuing Plan liabilities for SBC's financial statement reporting
requirements for the referenced period.

Officer. "Officer" shall mean an individual who is designated as an officer
level Employee for compensation purposes on the records of SBC.

 

Participant. A "Participant" means an Eligible Employee who has entered into an
Agreement to participate in the Plan.

Retire or Retirement. "Retire" or "Retirement" shall mean the Termination of
Employment of an Eligible Employee for reasons other than death, on or after the
earlier of the following dates: (1) the date the Eligible Employee is Retirement
Eligible or (2) the date the Eligible Employee has attained one of the following
combinations of age and service at Termination of Employment:

 

Net Credited Service

Age

 

25 years or more

50 or older

 

30 years or more

Any age

Retirement Eligible. "Retirement Eligible" or "Retirement Eligibility" means
that a Participant has attained age 55 and has five (5) Years of Service.

 

4

 



 

 

Retirement Percent. "Retirement Percent" means the percent specified in the
Agreement with the Participant which establishes a Target Retirement Benefit
(see Section 3.1) as a percentage of Final Average Earnings. For an individual
who becomes an Eligible Employee on or after January 1, 2006, "Retirement
Percent" means 50 percent unless otherwise provided by the Human Resources
Committee of the Board of Directors of AT&T.

SBC. "SBC" means SBC Communications Inc.

Supplemental Retirement Income Plan or SRIP. "Supplemental Retirement Income
Plan” or “SRIP" means the SBC Communications Inc. Supplemental Retirement Income
Plan effective January 1, 1984, which was amended to cease benefit accruals
after December 31, 2004.

Service Factor. "Service Factor" means, unless otherwise agreed in writing by
the Participant and SBC, either (a) a deduction of 1.43 percent, or .715 percent
for Mid-Career Hires, multiplied by the number by which (i) thirty-five (or
thirty in the case of a Participant who is an Officer) exceeds (ii) the number
of Years of Service of the Participant, or (b) a credit of 0.715 percent
multiplied by the number by which (i) the number of Years of Service of the
Participant exceeds (ii) thirty-five (or thirty in the case of a Participant who
is an Officer). For purposes of the above computation, a deduction shall result
in the Service Factor being subtracted from the Retirement Percent whereas a
credit shall result in the Service Factor being added to the Retirement Percent.

Termination of Employment. "Termination of Employment" means the ceasing of the
Participant's employment from the SBC controlled group of companies for any
reason whatsoever, whether voluntarily or involuntarily.

Year. A "Year" is a period of twelve (12) consecutive calendar months.

Years of Service. "Years of Service" means the number of each complete Years of
continuous, full-time service as an employee beginning on the date when a
Participant first began such continuous employment with any SBC company and on
each anniversary of such date, including service prior to the adoption of this
Plan.

 

5

 



 

 

3.

Plan ("SERP") Benefits.

 

3.1

SERP Benefit Formula.

With respect to (1) a Participant who was a participant in the SRIP prior to
January 1, 1998, or (2) a Participant who, prior to January 1, 1998, was an
officer of a Pacific Telesis Group ("PTG") company and became a participant in
the SRIP after January 1, 1998, the amount of such Participant’s SERP Benefit is
calculated as follows:


      Final Average Earnings

x     Revised Retirement Percentage

--------------------------------------------------------------------------------

=     Target Retirement Benefit

-     Immediate Annuity Value of any SBC or affiliate Qualified Pensions

-     Immediate Annuity Value of SRIP

-     Immediate Annuity Value of any other SBC or affiliate Non-Qualified
    Pensions other than the SERP

--------------------------------------------------------------------------------

=     Target Benefit

-     Age Discount

--------------------------------------------------------------------------------

=    Annual Value of Life with 10 Year Certain SERP Benefit immediately
   payable upon Termination of Employment



With respect to all other Participants, the amount of such Participant’s SERP
Benefit is calculated as follows:

  Final Average Earnings

x     Revised Retirement Percentage

--------------------------------------------------------------------------------

=     Target Retirement Benefit

-     Age Discount

--------------------------------------------------------------------------------

=     Discounted Target Benefit

-     Immediate Annuity Value of any SBC or affiliate Qualified Pensions

-     Immediate Annuity Value of SRIP

-     Immediate Annuity Value of any SBC or affiliate Non-Qualified Pensions,
other than     SERP

--------------------------------------------------------------------------------

=     Annual Value of Life with 10 Year Certain SERP Benefit immediately payable
upon     Termination of Employment




Where in both of the above cases the following apply:

 

(a)

Revised Retirement Percentage = Retirement Percent + Service Factor

 

(b)

For purposes of determining the Service Factor, the Participant's actual Years
of Service as of the date of Termination of Employment, to the day, shall be
used.

 

(c)

For purposes of determining the Final Average Earnings, the Participant's
Earnings history as of the date of Termination of Employment shall be used.

 

6

 



 

 

(d)

Age Discount means the Participant's SERP Benefit shall be decreased by
five-tenths of one percent (.5%) for each month that the date of the
Participant’s Termination of Employment precedes the date on which the
Participant will attain age 60.

Notwithstanding the foregoing, if at the time of Termination of Employment the
Participant is, or has been within the one year period immediately preceding
Participant's Termination of Employment, an Officer with 30 or more Years of
Service such Participant's Age Discount shall be zero.

Except to true up for an actual short term award paid following Termination of
Employment, there shall be no recalculation of the value of a Participant's SERP
Benefit hereunder following a Participant's Termination of Employment.

 

3.2

Vesting.

Notwithstanding any other provision of this Plan, upon any Termination of
Employment of the Participant for a reason other than death or Disability, SBC
shall have no obligation to the Participant under this Plan if the Participant
has less than 5 Years of Service at the time of Termination of Employment.

4

Form of Distribution of SERP Benefits.

 

4.1

Normal Form.

The normal form of a Participant's benefits hereunder shall be a Life with
10-Year Certain Benefit as described in Section 4.2(a). A Participant who fails
to timely make (or is deemed to have failed to make) a distribution election
with respect to his SERP Benefits shall be deemed to have made an election to
receive his or her SERP benefits as described in Section 4.2(a).

 

4.2

Election Alternatives.

 

7

 



 

 

Notwithstanding the normal form for distribution of a Participant’s SERP
Benefits, a Participant may elect, in his or her timely filed Agreement, one of
the following Benefit Payout Alternatives:

 

(a)

Life with a 10-Year Certain Benefit. An annuity payable during the longer of (i)
the life of the Participant or (ii) the 10-year period commencing on the
Participant’s Termination of Employment and ending on the day next preceding the
tenth anniversary of such date (the "Life With 10-Year Certain Benefit"). If a
Participant who is receiving a Life with 10-Year Certain Benefit dies prior to
the expiration of the 10-year period described in this Section 4.2(a), the
Participant's Beneficiary shall be entitled to receive the remaining Life With
10-Year Certain Benefit installments which would have been paid to the
Participant had the Participant survived for the entire such 10-year period.

 

(b)

Joint and 100% Survivor Benefit. A joint and one hundred percent (100%) survivor
annuity payable for life to the Participant and at his or her death to his or
her Beneficiary, in an amount equal to one hundred percent (100%) of the amount
payable during the Participant's life, for life (the "Joint and 100% Survivor
Benefit").

 

(c)

Joint and 50% Survivor Benefit. A joint and fifty percent (50%) survivor annuity
payable for life to the Participant and at his or her death to his or her
Beneficiary, in an amount equal to fifty percent (50%) of the amount payable
during the Participant's life, for life (the "Joint and 50% Survivor Benefit").

 

(d)

Lump Sum Benefit. A Participant may elect a lump sum benefit in his or her
Agreement, but his or her SERP benefit shall be paid in the form of a lump sum
only if the Participant has attained the age of fifty-five (55) years as of his
or her Termination of Employment. If a Participant elects a lump sum benefit in
his or her Agreement but realizes a Termination of Employment prior to attaining
age fifty-five (55), the Participant’s SERP Benefit shall be paid as provided in
Section

 

8

 



 

4.2(a), 4.2(b) or 4.2(c), as elected or deemed elected by the Participant.

The Benefit Payout Alternatives described in Section 4.2(b), 4.2(c) and 4.2(d)
shall be the actuarially determined equivalent (as determined by the
Administrative Committee in its complete and sole discretion) of the Life With
10-Year Certain Benefit that is converted by such election. The amount of a
Participant's lump sum benefit shall be calculated as of the Participant's
Termination of Employment by applying the Mortality Tables and the GAAP Rate,
both as in effect as of the end of the calendar year immediately preceding the
Participant’s Termination of Employment, but using the Participant’s age, Years
of Service and other factors as of the Participant’s Termination of Employment.

 

4.3

Distribution Election.

4.3.1                     Eligible Employees Who Are SRIP Participants.

Any election made by an Eligible Employee who was a SRIP participant must be
made in the Participant's timely filed SERP Agreement. Such Participant’s SERP
Agreement is timely filed only if it is delivered by the Participant, in
writing, telecopy, email or in another electronic format, to the Administrative
Committee no later than December 31, 2004.

4.3.2                     Eligible Employees Who Are Not SRIP Participants.

Any election made by an Eligible Employee who was not a SRIP participant must be
made in the Participant's timely filed Agreement. Such Participant’s Agreement
is timely filed only if it is delivered by the Participant, in writing,
telecopy, email or in another electronic format, to the Administrative Committee
immediately following his designation as an Eligible Employee by the CEO.

4.3.3                     Failure to Timely File an Agreement.

If a Participant's Agreement is not timely filed or fails to show an election of
a Benefit Payout Alternative, such Participant shall be deemed to have elected
and such Participant's form of benefit shall

 

9

 



 

be the Life With 10-Year Certain Benefit which is described in Section 4.2(a).

4.3.4                     Death of or Divorce from Annuitant During
Participant’s Lifetime.

Notwithstanding any other provision of this Plan to the contrary, in the event
of the death of a designated annuitant during the life of the Participant, the
Participant's election to have a Benefit Payout Alternative described in Section
4.2(b) or 4.2(c) shall, without any action by the Participant, be revoked, and
the Participant’s benefit, or remaining benefit, under the Plan, as the case may
be, shall be paid as provided in Section 4.2(a). Any conversion of benefit from
one form to another pursuant to the provisions of this paragraph shall be
subject to actuarial adjustment (as determined by the Administrative Committee
in its complete and sole discretion) such that the Participant's new benefit is
the actuarial equivalent of the Participant's remaining prior form of benefit.
Payments pursuant to Participant's new form of benefit shall be effective
commencing with the first monthly payment for the month following the death of
the annuitant.

Notwithstanding any other provision of this Plan to the contrary, in the event
of the divorce or legal separation of the Participant, the Participant’s
election to have a Benefit Payout Alternative described in Section 4.2(b) or
4.2(c), with a survivor annuity for the benefit of the Participant's former
spouse as Beneficiary, shall, without any action by the Participant, be revoked,
and the Participant's benefit, or remaining benefit, under the Plan, as the case
may be, shall be paid as provided in Section 4.2(a). In such event, the 10-Year
period as described in Section 4.2(a) shall be the same 10-year period as if
such form of benefit was the form of benefit originally selected and the
expiration date of such period shall not be extended beyond its original
expiration date. Payments pursuant to Participant’s new form of benefit shall be
effective commencing with the first monthly payment following notice from the
Participant to the Administrative Committee after the divorce (or legal
separation) becomes final.

 

10

 



 

 

4.3.5                     Special Provisions for Lump Sum Benefit Election.

A Participant who elects a lump sum benefit under Section 4.2(d) must,
contemporaneous with such Lump Sum Benefit election, elect a specific number of
year(s), not to exceed twenty (20) years, following his or her Termination of
Employment upon which the lump sum benefit (including any interest accrued
thereon) shall be distributed; provided, however,

 

(a)

the Participant may not receive more than thirty percent (30%) of his or her
lump sum benefit (excluding any interest thereon) until the third (3rd)
anniversary of his or her Termination of Employment; provided, however, if the
Participant is age sixty (60) or older as of his or her Termination of
Employment, the Participant, if elected in his or her timely filed Agreement,
may receive one hundred percent (100%) of his or her lump sum benefit upon the
day that is six (6) months following his or her Termination of Employment if he
or she agrees, in writing, substantially in the form provided in Attachment B,
not to compete with an Employer Business within the meaning of Section 8.2 for a
period of three (3) years from such Participant’s Termination of Employment and
further agrees that if he or she fails to abide by such agreement, the
non-compete agreement is challenged or the non-compete agreement is
unenforceable, he or she shall forfeit all benefits hereunder and repay the lump
sum benefit to SBC; and

 

(b)

prior to distribution of the Participant’s lump sum benefit, interest on such
lump sum benefit shall accrue and shall be added to the Participant’s lump sum
benefit or distributed monthly, as elected by the Participant in his or her
Agreement.

The lump sum benefit payment schedule elected by a Participant in his or her
Agreement must comply with the rules for payment schedules as adopted by the
Administrative Committee (as determined by the Administrative Committee in its
sole and absolute discretion), which, for example, may require payment

 

11

 



 

of principal to be made no more frequently than once per calendar year.

If a Participant timely elected a lump sum benefit in his or her Agreement fails
to timely elect a payment schedule or if such Participant's elected payment
schedule does not comply with the rules for payment schedules, (i) thirty
percent (30%) of such Participant’s lump sum benefit shall be paid to the
Participant upon the date that is six (6) months following the Participant’s
Termination of Employment, and (ii) the remaining seventy percent (70%) shall be
paid to the Participant on the third (3rd) anniversary of such Participant’s
Termination of Employment.

4.3.6                     Lump Sum Benefit Account Balance.

From and after a Participant’s Termination of Employment, the Administrative
Committee shall maintain a lump sum benefit account balance on its books and
records for each Participant who elected a lump sum benefit. During such period
of time that all or any portion of a Participant’s lump sum benefit is not paid,
interest shall be credited using the same methodology used by SBC for financial
accounting purposes using the GAAP Rate that was used to calculate such
Participant’s lump sum benefit. Payments of principal and interest shall be
deducted from the lump sum benefit account balance.

5.

Death or Death or Disability Benefits.

 

5.1

Death Following Termination of Employment.

If a Participant who has commenced payment of his or her SERP benefit hereunder
dies, his or her Beneficiary shall be entitled to receive the remaining SERP
benefit in accordance with the Benefit Payout Alternative elected or deemed
elected by the Participant.

 

5.2

Death Prior to Termination of Employment.

If a Participant dies prior to his or her Termination of Employment, a
pre-retirement death benefit will be calculated as though the Participant had
terminated employment (determined without regard to the 5 Years of Service
requirement) on the day prior to the date of death. If the Participant made (or
is deemed to

 

12

 



 

have made) an election under Section 4.2(a), the form of the death benefit shall
be a Beneficiary Life Annuity(as such term is hereinafter described) With
10-Year Certain based on the life expectancy of the Beneficiary. If the
Participant made an election under Section 4.2(b) or 4.2(c), the form of the
death benefit shall be a Beneficiary Life Annuity (as such term is hereinafter
described) based on the life expectancy of the Beneficiary. Notwithstanding
anything herein to the contrary, if the participant made a Lump Sum Benefit
election under Section 4.2(d), a Lump Sum Benefit (calculated in the manner
described in this Section 5.2) shall be paid to the Participant’s Beneficiary,
whether or not the Participant was age fifty-five or older on the date of his or
her death. If paid as a Beneficiary Life Annuity based on the life of the
Beneficiary, either with or without a 10-year certain benefit, such benefit
shall be the actuarially determined equivalent (as determined by the
Administrative Committee in its complete and sole discretion) of the Life With
10-Year Certain Benefit that would have been paid to the Participant had he or
she terminated employment on the day immediately prior to his or her death. For
purposes of this Section 5.2, a Lump Sum Benefit shall be calculated in the same
manner as provided in Section 4.2 as if the Participant were alive; e.g.,
calculated as of the Participant's death applying the Mortality Tables and the
GAAP Rate, both as in effect as of the end of the calendar year immediately
preceding the Participant’s death, but using the Participant’s age, Years of
Service and other factors as of the Participant’s date of death.

 

 

5.3

Disability.

Upon a Participant's Disability, the Participant will continue to accrue Years
of Service during his or her Disability until the earliest of his or her:

 

(a)

Recovery from Disability,

 

(b)

Retirement (determined without regard to the 5 Years of Service requirement
otherwise applicable to certain Participants age 55 or older), or

 

(c)

Death.

 

13

 



 

 

Upon the occurrence of either (a) Participant's recovery from Disability prior
to his or her Retirement Eligibility if Participant does not return to
employment, or (b) Participant's Retirement (determined without regard to the 5
Years of Service requirement otherwise applicable to certain Participants age 55
or older), the Participant shall be entitled to receive a SERP Benefit as if he
or she realized a Termination of Employment as of the date of such occurrence.

For purposes of calculating the foregoing benefit, the Participant's Final
Average Earnings shall be determined using his or her Earnings history as of the
date of his or her Disability.

If a Participant who continues to have a Disability dies prior to his or her
Retirement Eligibility (without regard to the 5 Years of Service requirement
otherwise applicable to certain Participants age 55 or older), the Participant
will be treated in the same manner as if he or she had died while in employment
(See Section 5.2).

6.

Payment of Benefits.

 

6.1

Commencement of Payments.

 

(a)

Benefit payments shall commence pursuant to the Benefit Payout Alternative
elected by the Participant in his or her Agreement on the date that is six (6)
months following his or her Termination of Employment. If a Participant elected
(or is deemed to have elected) an annuity form of benefit under Section 4.2(a),
4.2(b) or 4.2(c), the aggregate monthly amount that would be paid between the
Participant’s Termination of Employment through the date that benefit payments
actually commence, shall be paid in a lump sum on the date that benefit payments
actually commence hereunder. In addition, during the period of time between a
Participant’s Termination of Employment and the date that annuity payments
hereunder actually commence, interest shall be credited on the withheld annuity
amounts for such period of time that each annuity payment is withheld. The
credited interest shall be paid in a lump sum on the date that payments
hereunder actually commence. Interest shall be credited using the GAAP Rate in
effect as of the end of

 

14

 



 

the calendar year immediately preceding the Participant’s Termination of
Employment.

 

(b)

Notwithstanding the designation of a specific date for payment of a distribution
hereunder, commencement of payments under this Plan may be delayed for
administrative reasons in the discretion of the Administrative Committee, but
shall begin not later than sixty (60) days following the occurrence of an event
which entitles a Participant (or a Beneficiary) to payments under this Plan.

 

6.2

Withholding; Unemployment Taxes.

To the extent required by the law in effect at the time payments are made
hereunder, any taxes required to be withheld by the Federal or any state or
local government shall be withheld from payments made hereunder.

 

6.3

Recipients of Payments; Designation of Beneficiary.

All payments to be made under the Plan shall be made to the Participant during
his or her lifetime, provided that if the Participant dies prior to the
completion of such payments, then all subsequent payments under the Plan shall
be made to the Participant's Beneficiary or Beneficiaries.

In the event of the death of a Participant, distributions/benefits under this
Plan shall pass to the Beneficiary (ies) designated by the Participant in
accordance with the this Plan and the Rules.

 

6.4

No Other Benefits.

No benefits shall be paid hereunder to the Participant or his or her Beneficiary
except as specifically provided herein.

 

6.5

Small Benefit.

Notwithstanding any election made by the Participant, the Administrative
Committee in its sole discretion may pay any benefit in the form of a lump sum
payment if the lump sum equivalent amount is or would be less than $10,000 when
payment of such benefit would otherwise commence.

 

15

 



 

 

7.

Conditions Related to Benefits.

 

7.1

Administration of Plan.

The Administrative Committee shall be the sole administrator of the Plan and
will, in its discretion, administer, interpret, construe and apply the Plan in
accordance with its terms. The Administrative Committee shall further establish,
adopt or revise such rules and regulations as it may deem necessary or advisable
for the administration of the Plan. All decisions of the Administrative
Committee shall be final and binding unless the Board of Directors should
determine otherwise.

 

7.2

No Right to SBC Assets.

Neither a Participant nor any other person shall acquire by reason of the Plan
any right in or title to any assets, funds or property of any SBC company
whatsoever including, without limiting the generality of the foregoing, any
specific funds or assets which SBC, in its sole discretion, may set aside in
anticipation of a liability hereunder, nor in or to any policy or policies of
insurance on the life of a Participant owned by SBC. No trust shall be created
in connection with or by the execution or adoption of this Plan or any
Agreement, and any benefits which become payable hereunder shall be paid from
the general assets of SBC. A Participant shall have only a contractual right to
the amounts, if any, payable hereunder unsecured by any asset of SBC.

 

7.3

Trust Fund.

SBC shall be responsible for the payment of all benefits provided under the
Plan. At its discretion, SBC may establish one or more trusts, for the purpose
of providing for the payment of such benefits. Such trust or trusts may be
irrevocable, but the assets thereof shall be subject to the claims of SBC's
creditors. To the extent any benefits provided under the Plan are actually paid
from any such trust, SBC shall have no further obligation with respect thereto,
but to the extent not so paid, such benefits shall remain the obligation of, and
shall be paid by SBC.

 

7.4

No Employment Rights.

Nothing herein shall constitute a contract of continuing employment or in any
manner obligate any SBC company to

 

16

 



 

continue the service of a Participant, or obligate a Participant to continue in
the service of any SBC company and nothing herein shall be construed as fixing
or regulating the compensation paid to a Participant.

 

7.5

Modification or Termination of Plan.

This Plan may be modified or terminated at any time in accordance with the
provisions of SBC's Schedule of Authorizations. A modification may affect
present and future Eligible Employees. SBC also reserves the sole right to
terminate at any time any or all Agreements. In the event of termination of the
Plan or of a Participant's Agreement, a Participant shall be entitled to
benefits hereunder, if prior to the date of termination of the Plan or of his or
her Agreement, such Participant has attained 5 Years of Service, in which case,
regardless of the termination of the Plan/Participant's Agreement, such
Participant shall be entitled to benefits at such time as provided in and as
otherwise in accordance with the Plan and his or her Agreement, provided,
however, Participant's benefit shall be computed as if Participant had
terminated employment as of the date of termination of the Plan or of his or her
Agreement; provided further, however, Participant's service subsequent to
Plan/Agreement termination shall be recognized for purposes of reducing or
eliminating the Age discount provided for by Section 3.1(d). No amendment,
including an amendment to this Section 7.5, shall be effective, without the
written consent of a Participant, to alter, to the detriment of such
Participant, the benefits described in this Plan as applicable to such
Participant as of the effective date of such amendment. For purposes of this
Section 7.5, an alteration to the detriment of a Participant shall mean a
reduction in the amount payable hereunder to a Participant to which such
Participant would be entitled if such Participant terminated employment at such
time, or any change in the form of benefit payable hereunder to a Participant to
which such Participant would be entitled if such Participant terminated
employment at such time. Any amendment which reduces a Participant's benefit
hereunder to adjust for a change in his or her pension benefit resulting from an
amendment to any company-sponsored defined benefit pension plan which changes
the pension benefits payable to all employees, shall not require the
Participant's consent. Written notice of any amendment shall be given to each
Participant.

 

17

 



 

 

 

7.6

Offset.

If at the time payments or installments of payments are to be made hereunder, a
Participant or his or her Beneficiary or both are indebted to any SBC company,
then the payments remaining to be made to the Participant or his or her
Beneficiary or both may, at the discretion of the Board of Directors, be reduced
by the amount of such indebtedness; provided, however, that an election by the
Board of Directors not to reduce any such payment or payments shall not
constitute a waiver of such SBC company's claim for such indebtedness.

 

7.7

Change in Status.

In the event of a change in the employment status of a Participant to a status
in which he is no longer an Eligible Employee, the Participant shall immediately
cease to be eligible for any benefits under this Plan except such benefits as
had previously vested. Only Participant's Years of Service and Earnings history
prior to the change in his employment status shall be taken into account for
purposes of determining Participant's vested benefits hereunder. Notwithstanding
any other provision of this Plan, the SERP benefit of an Eligible Employee who
was a participant in SRIP and whose SRIP benefit is limited by Section 6.7 of
SRIP (“Change in Status”) shall be calculated based on his or her Years of
Service and Earnings history prior to the change in his or her employment
status.

 

8.

Miscellaneous.

 

8.1

Nonassignability.

Neither a Participant nor any other person shall have any right to commute,
sell, assign, transfer, pledge, anticipate, mortgage or otherwise encumber,
transfer, hypothecate or convey in advance of actual receipt of the amounts, if
any, payable hereunder, or any part thereof, which are, and all rights to which
are, expressly declared to be unassignable and non-transferable. No part of the
amounts payable shall, prior to actual payment, be subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, nor be transferable by
operation of law in the event of a Participant's or any other person's
bankruptcy or insolvency.

 

18

 



 

 

 

8.2

Non-Competition.

Notwithstanding any other provision of this Plan, all benefits provided under
the Plan with respect to a Participant shall be forfeited and canceled in their
entirety if the Participant, without the consent of SBC and while employed by
SBC or any subsidiary thereof or within three (3) years after termination of
such employment, engages in competition with SBC or any subsidiary thereof or
with any business with which SBC or a subsidiary or affiliated company has a
substantial interest (collectively referred to herein as "Employer business")
and fails to cease and desist from engaging in said competitive activity within
120 days following receipt of written notice from SBC to Participant demanding
that Participant cease and desist from engaging in said competitive activity.
For purposes of this Plan, engaging in competition with any Employer business
shall mean engaging by the Participant in any business or activity in the same
geographical market where the same or substantially similar business or activity
is being carried on as an Employer business. Such term shall not include owning
a nonsubstantial publicly traded interest as a shareholder in a business that
competes with an Employer business. However, engaging in competition with an
Employer business shall include representing or providing consulting services
to, or being an employee of, any person or entity that is engaged in competition
with any Employer business or that takes a position adverse to any Employer
business. Accordingly, benefits shall not be provided under this Plan if, within
the time period and without the written consent specified, Participant either
engages directly in competitive activity or in any capacity in any location
becomes employed by, associated with, or renders service to any company, or
parent or affiliate thereof, or any subsidiary of any of them, if any of them is
engaged in competition with an Employer business, regardless of the position or
duties the Participant takes and regardless of whether or not the employing
company, or the company that Participant becomes associated with or renders
service to, is itself engaged in direct competition with an Employer business.

 

8.3

Notice.

Any notice required or permitted to be given to the Administrative Committee
under the Plan shall be sufficient if in writing and hand delivered, or sent by
certified mail, to the principal office of SBC, directed to the

 

19

 



 

attention of SBC’s Senior Executive Vice President responsible for Human
Resources matters. Any notice required or permitted to be given to a Participant
shall be sufficient if in writing and hand delivered, or sent by certified mail,
to Participant at Participant's last known mailing address as reflected on the
records of his or her employing company or the company from which the
Participant incurred a Termination of Employment, as applicable. Notice shall be
deemed given as of the date of delivery or, if delivery is made by mail, as of
the date shown on the postmark or on the receipt for certification.

 

8.4

Validity.

In the event any provision of this Plan is held invalid, void or unenforceable,
the same shall not affect, in any respect whatsoever, the validity of any other
provision of this plan.

 

8.5

Applicable Law.

This Plan shall be governed and construed in accordance with the laws of the
State of Texas to the extent not preempted by the Employee Retirement Income
Security Act of 1974, as amended, and regulations thereunder ("ERISA").

 

8.6

Plan Provisions in Effect Upon Termination of Employment.

The Plan provisions in effect upon a Participant's Termination of Employment
shall govern the provision of benefits to such Participant.

 

20

 



 

 

SUPPLEMENTAL EMPLOYEE RETIREMENT PLAN AGREEMENT

 

THIS AGREEMENT is made and entered into at San Antonio, Texas as of this _____
day of _______________, by and between SBC Communications Inc. ("SBC") and
__________ (" Participant").

WHEREAS, SBC has adopted the 2005 SBC Supplemental Employee Retirement Plan (the
"Plan"); and

WHEREAS, the Participant has been determined to be eligible to participate in
the Plan; and

WHEREAS, the Plan requires that an agreement be entered into between SBC and
Participant setting out certain terms and benefits of the Plan as they apply to
the Participant;

NOW, THEREFORE, SBC and the Participant hereby agree as follows:

 

1.

The Plan is hereby incorporated into and made a part of this Agreement as though
set forth in full herein. The parties shall be bound by, and have the benefit
of, each and every provision of the Plan as set forth in the Plan.

 

2.

The Participant was born on ___________, and his or her present employment began
on _____________,

 

3.

The Participant's "Retirement Percent" which is described in the Plan shall be
________ percent (__%)

 

4.

Election as to Form of Benefits. The Participant elects the Benefit Payout
Alternative as shown on the 2005 Supplemental Employee Retirement Plan (SERP)
Benefit Election form attached hereto and incorporated herein for all purposes
(the "Form"). The Participant’s election in the Form is irrevocable, and the
Participant's election will control the distribution of benefit under the Plan.
If the Participant has not elected a Benefit Payout Alternative in the Form, the
Participant's form of benefit under the Plan shall be the Life With 10-Year
Certain Benefit.

This Agreement supersedes all prior Supplemental Employee Retirement Plan
Agreements between SBC and Participant,

 

1

 



 

and any amendments thereto, and shall inure to the benefit of, and be binding
upon, SBC, its successors and assigns, and the Participant and his or her
Beneficiaries.

IN WITNESS WHEREOF, the parties hereto have signed and entered into this
Agreement on and as of the date first above written.

 

 

SBC COMMUNICATIONS INC.:

 

 

 

By:                                                                      
                        
          Senior Executive Vice President-Human Resources
          and Communications

 



PARTICIPANT:

 

 

 

                                          
                                                                 

 

 

2

 



 

 

Due Date:

Form SERP-4
(11/04)

 

Supplemental Employee Retirement Plan (SERP) Benefit Election Payout Form

Payment Election

 

Name:                                                      
                          Social Security Number:           
                              

 

1. Form of Payment

 

I hereby elect the following form of benefit for my SERP benefit in accordance
with and subject to the terms of the Plan:

a.

____Life with 10-Year Certain Benefit. Complete Section 5.

b.

____Joint and 100% Survivor Benefit. Complete Section 5.

c.

____Joint and 50% Survivor Benefit. Complete Section 5.

d.

____Lump Sum. Complete Sections 2, 3, 4, & 5. (Only available if age 55 or older
at termination of employment).

Default Distribution: If a valid payment election is not on file, the form for
payment of your benefit shall be the Life with 10-Year Certain Benefit.

2. Default Form of Payment if Lump Sum Elected but Termination of Employment
Prior to Attaining Age 55

 

If I elected a lump sum payment, above (option 1(d)) and I am NOT age 55 or over
at my Termination of Employment, I hereby elect the following form of benefit
for my SERP benefit in accordance with and subject to the terms of the Plan:

a.

____Life with 10-Year Certain Benefit. Complete Section 5.

b.

____Joint and 100% Survivor Benefit. Complete Section 5.

c.

____Joint and 50% Survivor Benefit. Complete Section 5.

3. Amount of Lump Sum Benefit Paid Upon Termination of Employment

 

You may elect to receive between 0% and 30% of your lump sum benefit six months
following your Termination of Employment, and the remainder at any time up to
the twentieth (20th) anniversary of your Termination of Employment. Please
indicate below the portion of your lump sum that you wish to receive six months
following your Termination of Employment:

I wish to receive _______% (not more than 30%) six months following my
Termination of Employment.

 

Any portion of your unpaid balance will accrue interest. Complete Section 4.

 

Additional Lump Sum Election if I Retire at age 60 or Older

(I wish to receive 100% of my lump sum benefit six months following my
retirement at age 60 or older and agree in writing, by signing Attachment B
provided as part of this election, not to compete with an Employer Business
within the meaning of Section 8.2 of the Plan for a period of three (3) years
from my Termination of Employment.

Complete and Sign Attachment B and Complete Section 5.

 

4. Distribution Election for Unpaid Lump Sum and Accrued Interest ("Unpaid
Balance")

Please indicate how you would like your unpaid balance distributed.

 

•

Complete Section 4a if you wish to receive monthly interest only payments. You
must also complete Section 4b to elect how to receive your remaining deferred
balance.

 

•

Complete Section 4b to specify distribution of your unpaid balance. You may not
elect to receive more than 30% of your SERP benefit prior to the third
anniversary of your termination of employment.

 

•

The unpaid balance must be distributed no later than the 20th anniversary of
your retirement.

 

3

 



 

 

 

•

If applicable, the dates you complete in Section a and b cannot overlap.

a.

Interest Paid Monthly

Please distribute interest on my unpaid balance, paid monthly commencing

______________(month/year) through ______________(month/year); provided,
however, no distributions will be made prior to the 6 month anniversary of my
termination of employment.

Note: Also complete Section 4b to elect payment of unpaid balance.

b.

Ratable Distribution Over a Period of Years

Please make an annual payment of my unpaid balance on March 1st of each year
paid for ________ (insert number from 1 through 20) year(s) commencing
___________(insert year). Please choose one distribution method as follows:

 

•

Paid ratably for the period(s) selected in 4b. (e.g. 1/20th, 1/19th, 1/18th ....
assuming payment is requested over 20 years).

 

•

Paid in equal annual installments for the period(s) selected in 4b.

Note: You may not request more than 30% of your lump sum within 36 months
following retirement.

Complete Section 5.

5. Authorization

 

I hereby authorize and make the above elections.

Signature                                                    

Date                                                

                                                   

Please return to Executive Compensation Staff

175 E. Houston, 3-N-1, San Antonio, Texas 78205

 

4

 



 

 

LUMP SUM DISTRIBUTION AGREEMENT

 

This Lump Sum Distribution Agreement is made as of the ____ day of
______________, 2004 by and between SBC Communications Inc. (“SBC” or the
“Company”) and [NAME OF PARTICIPANT]. Unless otherwise indicated herein,
capitalized words used herein shall have the same meaning ascribed to such words
in the 2005 Supplemental Employee Retirement Plan (the “Plan” or “SERP”).

WHEREAS, [NAME OF PARTICIPANT] is a Participant in the Plan, which is sponsored
by the Company;

WHEREAS, pursuant to the Plan, [NAME OF PARTICIPANT] executed an Agreement,
governing [NAME OF PARTICIPANT]’s benefits in the Plan;

WHEREAS, [NAME OF PARTICIPANT]’s Agreement provides for the distribution of
[his/her] benefits in the form of a lump sum, payable one hundred percent (100%)
upon the six (6) month anniversary of [his/her] Termination of Employment
provided that [NAME OF PARTICIPANT] is age sixty (60) or older as of the date of
[his/her] Termination of Employment and [NAME OF PARTICIPANT] agrees not to
compete with an Employer Business;

NOW, THEREFORE, the parties hereto, for good and valuable consideration, the
sufficiency of which is hereby acknowledged, hereby agree as follows:

 

1.

If [NAME OF PARTICIPANT] is age sixty (60) or over as of the date of his
Termination of Employment, Company shall pay to [NAME OF PARTICIPANT] [his/her]
benefits under the Plan in the form of a lump sum distribution, one hundred
percent (100%) of which shall be paid upon the six (6) month anniversary of
[NAME OF PARTICIPANT]’s Termination of Employment.

 

2.

In exchange for the right to receive the payment described in Paragraph 1,
above, [NAME OF PARTICIPANT] acknowledges and agrees that [he/she] shall not
without the written consent of Company, within three (3) years after Termination
of Employment, engage in competition with SBC or with any business with which
SBC or a subsidiary of SBC or an affiliated company has a substantial interest
(collectively referred to herein as "Employer business"). For purposes of this
Lump Sum Distribution Agreement, engaging in competition with any Employer
business shall mean [NAME OF PARTICIPANT]’s engaging in any business or activity
in the same geographical market where the same or substantially similar business
or activity is being carried on as an Employer business. Such term shall not
include owning a nonsubstantial publicly traded interest as a shareholder in a
business that competes with an Employer business. However, it is hereby
specifically agreed that engaging in competition with an Employer business shall
include representing or providing consulting services to, or being an employee
of, any person or entity that is engaged in competition with any Employer
business or that takes a position adverse to any Employer business. [NAME OF
PARTICIPANT] hereby specifically agrees not to engage in any such conduct. [NAME
OF PARTICIPANT] also specifically agrees that a breach of this provision would
result if, within the time period and without the written consent specified,
[NAME OF PARTICIPANT] either engages directly in competitive activity or in any
capacity in

 

5

 



 

any location becomes employed by, associated with, or renders service to any
company, or parent or affiliate thereof, or any subsidiary of any of them, if
any of them is engaged in competition with an Employer business, regardless of
the position or duties [NAME OF PARTICIPANT] takes and regardless of whether or
not the employing company, or the company that [NAME OF PARTICIPANT] becomes
associated with or renders service to, is itself engaged in direct competition
with an Employer business.

 

3.

[NAME OF PARTICIPANT] acknowledges and agrees that he shall promptly return to
the Company and forfeit all consideration previously received pursuant to this
Lump Sum Distribution Agreement, specifically the payment referred to in
Paragraph 1, if he engages in competition with an Employer business in violation
of the provisions of Paragraph 2.  

 

4.

[NAME OF PARTICIPANT] may submit a description of any proposed activity in
writing to SBC and SBC shall advise [NAME OF PARTICIPANT] in writing within ten
business days whether such proposed activity would constitute engaging in
competition with an Employer business, within the meaning of this Lump Sum
Distribution Agreement.

 

5.

It is hereby specifically agreed that the terms of this Lump Sum Distribution
Agreement shall be kept strictly confidential and that neither party shall,
except as necessary for performance of the terms hereof or as specifically
required by law, disclose the existence of this Lump Sum Distribution Agreement
or any of its terms to third persons without the express consent of the other
party.

[NAME OF PARTICIPANT] agrees that for any breach or threatened breach of any of
the provisions of this Lump Sum Distribution Agreement by [NAME OF PARTICIPANT],
the Company shall have no adequate legal remedy, and in addition to any other
remedies available, including the repayment and forfeiture remedies described in
Paragraph 3, a restraining order and/or an injunction may be issued against
[NAME OF PARTICIPANT] to prevent or restrain any such breach.

 

6.

Any notice required hereunder to be given by either party will be in writing and
will be deemed effectively given upon personal delivery to the party to be
notified, or five (5) days after deposit with the United States Post Office by
certified mail, postage prepaid, to the other party at the address set forth
below, or to such other address as either party may from time to time designate
by ten (10) days advance written notice pursuant to this Paragraph.

 

7.

In the event any provision of this Lump Sum Distribution Agreement is held
invalid, void, or unenforceable, the same shall not affect in any respect
whatsoever the validity of any other provision of this Lump Sum Distribution
Agreement, except that should any part of the non-compete provisions of
Paragraph 2 of this Agreement be held invalid, void, or unenforceable as
applicable to and as asserted by [NAME OF PARTICIPANT], this Lump Sum
Distribution Agreement, at the Company's option, may be declared by the Company
null and void. If this Lump Sum Distribution Agreement is declared null and void
by Company pursuant to the provisions of this Paragraph, [NAME OF PARTICIPANT]
shall return to

 

6

 



 

Company all consideration previously received pursuant to this Lump Sum
Distribution Agreement.

SBC Communications Inc.

 

 

 

_______________________________________ _______________________________________
By:____________________________________ [NAME OF PARTICIPANT]
      ____________________________________            175 E. Houston, Suite
_______          San Antonio, Texas 78205  
_______________________________________ _______________________________________
Date Date

 

 

 

 

7

 

 

 